DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9-10 and 14-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a switch assembly comprising: a plurality of contacts; a switch including a contact bridge, an armature connected to the contact bridge, and a switch coil in which the armature is positioned, the switch having an open position in which the contacts are electrically separated from one another and a closed position in which the contacts are in electrical contact with each other through the contact bridge; a switch status detector positioned remotely and electrically isolated from the switch, the switch status detector including an electronic oscillator coupled with a detector coil wrapped around a core and outputting an oscillating voltage that varies depending upon a position of the switch between the open position and the closed position, the switch status detector includes an electronic circuitry receiving the oscillating voltage and outputting an output signal indicative of a position of the switch based on a comparison of the oscillating voltage to a preset threshold; and a switch housing in which the switch and the contacts are positioned, the switch status detector is positioned outside of and spaced apart from the switch housing, a distal end of the switch housing positioned proximate to the switch status detector is solid and continuous with a remainder of the switch housing and defines a continuous and uninterrupted planar outer surface opposing the switch status detector.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 20, the prior art of record does not teach nor suggest in the claimed combination a  switch assembly comprising: a plurality of contacts; a switch including a contact bridge, an armature connected to the contact bridge, and a switch coil in which the armature is positioned, the switch having an open position in which the contacts are electrically separated from one another and a closed position in which the contacts are in electrical contact with each other through the contact bridge; a switch status detector positioned remotely and electrically isolated from the switch, the switch status detector including an electronic oscillator coupled with a detector coil wrapped around a core and outputting an oscillating voltage that varies depending upon a position of the switch between the open position and the closed position, the switch status detector includes an electronic circuitry receiving the oscillating voltage and outputting an output signal indicative of a position of the switch based on a comparison of the oscillating voltage to a preset threshold; and a monolithic switch housing in which the switch and the contacts are positioned, the switch status detector is positioned outside of and spaced apart from the switch housing, a distal end of the switch housing positioned proximate to the switch status detector is solid and continuous with a remainder of the switch housing.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 04/26/2021, with respect to amended/newly presented claims 1-7, 9-10 and 14-23 have been fully considered and are persuasive.  The previous rejection(s) of claims 1-7,9-10 and 14-16 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837